Title: To George Washington from Anne-César, chevalier de La Luzerne, 26 September 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     Monsieur.
                      a Philadelphie le 26. Sepr 1781.
                  
                  J’ai l’honneur d’envoyer à Votre Excellence copie d’une lettre que j’ai reçue de Mr le Gardeur de Tilly.  Elle Contient toutes les nouvelles qui me Sont parvenues de ce coté.  Je viens de lui envoyer un Exprès et j’ai beaucoup d’esperances que mes lettres le trouveront encore dans la Baye de Chesapeak.  Je me suis abstenu de lui faire aucune requisition d’y séjourner et j’ai pensé que c’etoit à lui à juger de sa Situation et du parti qui lui convient de prendre; néanmoins je lui indique les motifs principaux qui peuvent le determiner à ne pas s’eloigner promptement et j’ai quelque raison de croire qu’il attendra dans la Baye de Chesapeack les ordres de Mr Destouches.  J’ai l’honneur d’être avec un respectueux attachement Monsieur De Votre Excellence le très humble et très obéissant Serviteur
                  
                     Le che. de la luzerne
                  
               